DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-10, 12, 22-28, 30-34, 36 and 37 are pending in the application.  Claims 11, 13-21, 29 and 35 are cancelled.  Claim 37 is newly-added.
 Priority
	This application is a continuation-in-part of U.S. Patent Application Serial No. 16/124,974, filed September 7, 2018, which is a continuation-in-part of U.S. Patent Application Serial No. 14/648,413 filed May 29, 2015 which is a U.S. National Stage entry of PCT/US2013/072253 filed November 27, 2013, which claims priority benefit of U.S. Provisional Patent Application No. 61/731,096 filed November 29, 2012.
Claims 26, 27, 30-34 and 36 of the current continuation-in-part application are afforded the priority date of filing of continuation-in part application 16/124,974, 09/07/2018, as the matter is first-disclosed therein in the manner provided by 35 U.S.C. 112(a), where the examiner notes that there is no intra-claim element-by-element consideration of priority date for individual claims. Claims 1-10, 12 and 22-25, which comprise matter disclosed in the manner provided by 35 U.S.C. 112(a) in the earlier priority documents, are afforded a priority date of the application corresponding to WO 2014/085600 A1 (cited by Applicants) of 29 Nov 2012.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds are novel and unobvious over the prior art.  The closest prior art is Modi (Journal or Medicinal Chemistry 2014 57:1557-1572), which teaches neuroprotective compounds of similar structure, but none of which meet the limitations of the instant claims.
Newly-added claim 37 raises no new issues of patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Conclusion
Claims 1-10, 12, 22-28, 30-34, 36 and 37, renumbered 1-25 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625